Citation Nr: 1403810	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation (or rating) for status post burns of the left temple with scar, prior to April 28, 2010, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1976 to April 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the in the July 2008 rating decision, the RO granted service connection for "status post burns to left temple with scars claimed as facial scars left and right temple" and assigned a noncompensable (0 percent) rating.  The RO also denied service connection for "burn scar right temple claimed as burn scars left and right temple." (emphasis added).

The Board finds that the issue of service connection for a right temple burn scar is not currently on appeal.  In a February 2009 statement, the Veteran wrote that he was filing a notice of disagreement (NOD) with the issue of "status post burn to left temple with scars claimed facial scars + right temple @ 0%."  The Board has considered both language and context of the February 2009 statement to determine that it was not a NOD to the issue for service connection for the right temple scar.  See Jarvis v. West, 12 Vet. App. 559 (1999) (holding in a similar NOD context that a specific expression of disagreement with an effective date issue did not constitute disagreement with an initial rating issue); see also Mason v. Brown, 8 Vet. App. 44 (1995) (holding in an analogous NOD context that even a liberal reading of a veteran's letter did not indicate a desire to contest the result of a rating decision).  In the present case, the wording of the Veteran's February 2009 statement is almost identical wording used in the July 2008 rating decision for the grant of the left temple scar and noncompensable rating.  The key to the Veteran's statement lies in his use of "@ 0%" (i.e., at zero percent).  This is a clear indication that the Veteran was challenging the noncompensable rating assigned to the service-connected left temple scar disability and not the denial of service connection for the right temple scar.  See also DAV's NOD which lists the issues as bilateral hearing loss and "Status Post Burn to left temple with scars claimed facial scars and right temple at 0%."  Again, the Board finds that this was a NOD only to the 0 percent initial rating assigned to the service-connected left temple scar.  For these reasons, the Board will only address the issue of an initial compensable rating for the left temple scar.

In a subsequent June 2010 rating decision, the RO granted a 10 percent initial rating for the left temple scar, effective April 28, 2010.  Although the RO granted a higher 10 percent disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues on appeal were previously remanded by the Board in October 2013 in order to schedule a Travel Board hearing.  This was accomplished, and the Veteran provided testimony at a hearing in December 2013 before the undersigned Veterans Law Judge.  For this reason, the Board concludes that that the Board's remand order has been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the December 2013 Board hearing, the Veteran stated that the pain on his face associated with his service-connected left temple scar and non-service connected right temple scar may be causing headaches and pain radiating down the back of his head.  As such, the issue of service connection for headaches, to include as secondary to service-connected status post burns of the left temple with scar, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the initial rating period prior to April 28, 2010, the Veteran's left temple scar was painful.   

2.  For the entire initial rating period on appeal, the Veteran's left temple scar did not manifest visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.

3.  For the entire initial rating period, audiometric testing has revealed, at worst, 
average puretone threshold of 41 decibels and 92 percent speech recognition bilaterally.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period prior to April 28, 2010, the criteria for a 10 percent rating for status post burns of the left temple with scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804 (2013).

2.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent for status post burns of the left temple with scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804 (2013).

3.  For the entire initial rating period on appeal, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a left temple scar and bilateral hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service VA treatment records, and the Veteran's statements, to include testimony from the December 2013 Board hearing. 

The Veteran has also been afforded adequate VA examinations on the issues of a higher initial rating for left temple scar and bilateral hearing loss.  VA provided the Veteran with examinations in June 2008 (scar and hearing loss), April 2010 (scar), and May 2010 (hearing loss).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  The VA examiners also considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeals that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appealed issues.  

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Initial Rating for Left Temple Scar 

As noted above, the Veteran was originally granted service connection and assigned a noncompensable initial rating for the left temple scar in a July 2008 rating decision.  The Veteran entered a notice of disagreement to the initial rating.  In a subsequent June 2010 rating decision, the RO granted a 10 percent rating for the left temple scar, effective for the period from April 28, 2010, the date of the most recent VA examination.  As such, the Board will consider whether a compensable rating is warranted prior to April 28, 2010, and whether a rating in excess of 10 percent is warranted for the period thereafter.  

The Veteran's service-connected left temple scar has been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002), scars of the head, face or neck.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 
38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

The "old" and "revised" Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id. 
A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

In a statement dated July 2010 (VA Form 9), the Veteran reported that his left temple scar had been painful for the last 13 years.  During the December 2013 Board hearing, the Veteran testified that he has had pain associated with the left temple scar "for years."  See December 2013 Hearing Transcript at pg. 11.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the left temple scar more nearly approximates a 10 percent disability rating for the initial rating period prior to April 28, 2010.  There is both favorable and unfavorable evidence on the question of whether the Veteran's disability was analogous to a tender or painful scar for the rating period prior to April 28, 2010.  

The evidence weighing against a finding that a compensable rating is warranted for the initial rating period prior to April 28, 2010 includes a report of VA examination in June 2008 that reflects findings of no tenderness.  The VA examiner noted a depressed scar at the temple region measuring about 3.5 cm by 1.75 cm.  The scar had hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, and keloid formation.

The favorable evidence includes an April 2010 VA examination report, which reflects that the VA examiner noted a second degree burn scar on the left temple measuring 2 cm by 5 cm. that was painful.  Other findings included no signs of skin breakdown, inflammation, edema, keloid formation, abnormal texture, hyperpigmentation, soft tissue loss, depression, or adherent to underlying tissue.  The Veteran's July 2010 and December 2013 statements assert that his left temple scar has been painful for years (i.e., approximately 13 years); however, this reported history is inconsistent with the June 2008 clinical findings of no tenderness.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period prior to April 28, 2010, a 10 percent rating is warranted under Diagnostic Code 7804 for a left temple scar that is analogous to a painful scar.  

The Board further finds that, for the entire initial rating period on appeal, the left temple scar does not more nearly approximate a higher rating in excess of 10 percent under any applicable diagnostic code.  The June 2008 and April 2010 VA examination reports do not demonstrate that the Veteran's left temple scar reflects the degree of disability that would warrant a 30 percent rating under Diagnostic Code 7800 (i.e., clinical evaluation has not shown evidence of palpable tissue loss, gross distortion of facial symmetry, or two or more characteristics of disfigurement to warrant a compensable or higher rating at any time during the appeal period).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2008 and 2011).  As such, the Board finds that a higher rating in excess of 10 percent for the left temple scar is not warranted under that code.  

Further, as the Veteran only has one scar on the left temple, a higher rating under Diagnostic Code 7804 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (a 20 percent rating is warranted when there are three or four scars that are unstable or painful).  In sum, the Board finds that, for the initial rating period prior to April 28, 2010, a 10 percent rating for left temple scar is warranted.  The Board further finds that, for the entire initial rating period, a rating in excess of 10 percent for left temple scar is not warranted.  

Initial Rating for Bilateral Hearing Loss

The Veteran contends that his hearing loss is more severe than the noncompensable rating initially assigned.  The Veteran specifically contends that he has difficulty understanding people while they are speaking.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately. Id. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, VA audiological examinations, and the Veteran's hearing testimony in December 2013.  For the reasons discussed below, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met for the entire initial rating period on appeal.

On the authorized audiological VA evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
55
LEFT
30
30
40
45
50

Speech audiometry revealed speech recognition ability of 92 percent in both ears.

The June 2008 audiometric findings, applied to Table VI, yield a numeric designation of (I) in the right ear (41 decibel puretone threshold average, and 92 percent speech discrimination) and a numeric designation of (I) in the left ear 
(41 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

On a subsequent authorized VA audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
45
LEFT
15
20
30
40
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.

The May 2010 audiometric findings, applied to Table VI, yield a numeric designation of (I) in the right ear (33 decibel puretone threshold average, and 94 percent speech discrimination) and a numeric designation of (I) in the left ear 
(35 decibel puretone threshold average, and 94 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 
38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  Based on all the evidence of record, both lay and medical, the Board finds that a compensable hearing loss evaluation is not warranted at any point during the initial appeal period.

The Board has considered and weighed the lay statements submitted by the Veteran and his representative and is aware of the complaints about the Veteran's inability to hear well.  The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for bilateral hearing loss.

Extraschedular Consideration

In Martinak, 21 Vet. App. at 455, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The June 2008 and May 2010 VA examiners did not note any functional effects caused by the Veteran's hearing loss. The May 2010 VA examiner specifically noted no effects on the Veteran's usual activities or occupation as due to the bilateral haring loss disability.

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra [-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The evidence of record also includes the Veteran's testimony as to functional impairment of his hearing loss.  He testified that he would get words mixed up and would have difficulty sometimes understanding people speaking.  The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss and scar disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints of a painful left temple scar.  The schedular rating criteria for scars specifically provides for disability ratings based on painful scars.  
The Board has also considered the Veteran's difficulty in understanding people when they speak.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85  and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined. Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's scar and hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss 
disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period prior to April 28, 2010, a rating of 10 percent, but no higher, for left temple scar is granted; for the entire initial rating period, a rating in excess of 10 percent is denied.   

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


